PER CURIAM.
Appellant defendant was arrested and convicted of carrying a concealed weapon, to-wit: a pistol, allegedly found by police under the seat of the defendant’s foreign car. At trial, defendant attempted to introduce into evidence photographs taken subsequent to arrest and made in his presence showing or attempting to show that the gun could not have fit under the seat of the car under any circumstances. This was contrary to the testimony of the state’s witness and directly in support of appellant’s assertion that the weapon could only have been in plain view and not “concealed” under the seat. The court sustained the state’s objections to the admission of these photographs and defendant was convicted and sentenced to one year in the county jail. Defendant appeals alleging error in the exclusion of the photographs. We agree with appellant’s contention and reverse.
Exclusion of the proffered photographs was erroneous and an abuse of discretion since a sufficient predicate had been laid for their admission and they were relevant both to defendant’s testimony and to rebutting the testimony of the state’s witness, as to whether or not it was even possible for the gun to be concealed under the car seat. This was an abuse of the judge’s discretion. Accordingly, the judgment and sentence appealed is hereby reversed and remanded for a new trial.
Reversed and remanded for a new trial.